 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
       DORIAN ANGUIANO,                               Case No. 18-cv-02056-BAS-RBM
11
                                     Petitioner,      ORDER:
12
                                                      (1) OVERRULING
13           v.                                           OBJECTIONS
                                                          [ECF No. 22, 23];
14     CHARLES CALLAHAN,
                                                      (2) APPROVING AND
15                                 Respondent.            ADOPTING REPORT AND
                                                          RECOMMENDATION
16                                                        [ECF No. 20];
17                                                    (3) DENYING PETITION
                                                          [ECF No. 1];
18
                                                         AND
19
                                                      (4) DENYING CERTIFICATE OF
20                                                        APPEALABILITY
21

22         Pro se Petitioner Dorian Anguiano filed a Petition for a Writ of Habeas Corpus
23   (the “Petition”) in this Court pursuant to 28 U.S.C. § 2254, seeking federal habeas
24   relief from his conviction for corporal injury to a spouse or roommate in violation of
25   California Penal Code § 273.5(a) and his sentence to a stipulated seven-year term
26   pursuant to his October 13, 2016 plea agreement in San Diego County Superior
27   Court. (ECF No. 1.) In the Petition, Anguiano claims that his Sixth Amendment
28   right to effective assistance of counsel was violated because his retained trial counsel

                                               –1–                                    18cv2056
 1   miscalculated his true sentence exposure when counsel presented the plea offer to
 2   Anguiano. Anguiano also claims that his Sixth Amendment right was violated
 3   because, after Anguiano terminated his retained trial counsel, Anguiano’s court-
 4   appointed counsel failed to identify and raise the miscalculation issue in Anguiano’s
 5   subsequent motion to withdraw the plea, a motion which concerned a different
 6   alleged misrepresentation by his trial counsel. Anguiano pursued these claims in a
 7   California state habeas petition. In his presently pending federal Petition, Anguiano
 8   contends that the California appellate court erred in denying him relief in connection
 9   with his state habeas petition.
10

11         On March 15, 2019, Magistrate Judge Ruth Montenegro issued an extensive
12   Report and Recommendation (“R&R”) that recommends denial of the Petition. (ECF
13   No. 20.) Anguiano filed a “request to stay” the Petition on March 29, 2019, based on
14   his misunderstanding that he has yet to exhaust in state court any ineffective
15   assistance of counsel claim regarding the conduct of his court-appointed counsel
16   during the motion to withdraw phase. (ECF No. 22.) The filing otherwise disputes
17   the R&R’s recommendation to deny the Petition and thus the Court has construed the
18   filing as a timely objection to the R&R. (ECF No. 21.) Petitioner filed a second
19   timely objection to the R&R. (ECF No. 23.) Respondent has timely replied to
20   Anguiano’s filings, and urges the Court to approve and adopt the R&R in its entirety.
21   (ECF No. 24.) For the reasons herein, the Court: (1) overrules Petitioner’s objections,
22   (2) approves and adopts the R&R, (3) denies the Petition, and (4) declines to issue
23   Petitioner a certificate of appealability.
24

25                              RELEVANT BACKGROUND1
26         Petitioner’s conviction and sentence pursuant to a plea agreement stem from
27

28
           1
             No party objects to the R&R’s factual and procedural background. (ECF No.
     20 at 3–8.) The Court approves and adopts the background. For the purposes of the
                                                  –2–                                18cv2056
 1   events that took place on August 6, 2016. According to the statement of facts from
 2   the state appellate court opinion on direct appeal, surveillance video showed
 3   Anguiano and the victim drive into the parking lot of motel where Anguiano had
 4   rented a room. Anguiano struck the victim in the face and the victim slumped against
 5   the passenger side window for several seconds. After the victim got out of the car,
 6   Anguiano kicked the left side of the victim’s head causing her head to snap back and
 7   the victim lay motionless on the ground as Anguiano locked the car and walked away.
 8   The motel manager and his wife called the police after they witnessed the incident
 9   through a closed-circuit television feed. When the motel manager’s wife confronted
10   Anguiano, and told him they were calling the police, Anguiano returned to the car.
11   He lifted the victim’s limp body from the ground, falling backwards with the victim
12   at one point. He put the victim in the car and drove away quickly. See People v.
13   Anguiano, No. D071738, 2018 WL 1023867, at *1 (Cal. Ct. App. Feb. 23, 2018).2
14

15         On August 18, 2016, the state filed a three-count felony complaint charging
16   Petitioner with kidnapping in violation of California Penal Code § 207(a) (count 1),
17   corporal injury to a spouse or roommate in violation of California Penal Code §
18   273.5(a) (count 2), and assault by means likely to produce great bodily injury in
19   violation of California Penal Code § 245(a)(4) (count 3). With the assistance of trial
20   counsel, Petitioner entered a guilty plea to count 2 on October 13, 2016, in which he
21   admitted to the great bodily injury allegations associated with count 2 and agreed to
22   a stipulated sentence of seven years of prison, followed by four years of parole, and
23   a $10,000 fine. Petitioner subsequently relieved his retained trial counsel. His new
24

25
     present order, the Court highlights certain aspects of the R&R’s background section
26   and incorporates other background material that appears in the R&R’s analysis,
     material to which no party has objected as well.
27
           2
28           These facts were taken from the preliminary hearing transcript and the change
     of plea form. Anguiano, 2018 WL 1023867, at *1 n.2.
                                              –3–                                   18cv2056
 1   court-appointed counsel filed a motion to withdraw the plea on December 27, 2016
 2   in the same trial court that had accepted the plea. Court-appointed counsel contended
 3   that Petitioner had “mistakenly relied on [a] representation by his attorney that he
 4   would be allowed to withdraw his guilty plea at any time prior to sentencing.” The
 5   trial court denied the motion after a hearing on February 3, 2017 in which Petitioner’s
 6   prior trial counsel provided testimony that the trial court found credible. The trial
 7   court sentenced Petitioner to seven years, as stipulated. On direct appeal, a California
 8   appellate court affirmed on February 3, 2018, over appointed appellate counsel’s
 9   contention that the denial of the motion to withdraw was an abuse of discretion.
10

11             Thereafter, Anguiano’s appointed appellate counsel filed a state habeas
12   petition on March 20, 2018 in California state appellate court, seeking relief on the
13   ground that Petitioner’s Sixth Amendment right to effective assistance of counsel
14   was violated. The state appellate court denied Petitioner’s state habeas petition on
15   March 28, 2018. The Court reasoned that Petitioner had forfeited the claim regarding
16   his trial counsel because he could have but did not raise the miscalculation issue in
17   his motion to withdraw the plea and, in the alternative, the claim failed on the merits.
18   (Lodgment No. 12, In re Anguiano, No. D073694, slip op. at 2–3.) The court also
19   determined that Anguiano’s claim regarding the alleged ineffective assistance of his
20   court-appointed counsel during the motion to withdraw phase failed because
21   Anguiano could not “avoid procedural bars to habeas corpus relief” and “Anguiano
22   has not shown counsel on the plea withdrawal motion performed deficiently and
23   thereby prejudiced Anguiano.” (Id.) The California Supreme Court summarily
24   denied Petitioner’s petition for review of the appellate court’s denial of state habeas
25   relief.
26             Anguiano now seeks federal habeas relief, raising the same substantive
27   arguments and grounds for relief that the California appellate court considered and
28   rejected. (ECF No. 1.) Magistrate Judge Ruth Montenegro recommends denial of

                                               –4–                                    18cv2056
 1   federal habeas relief on all claims raised in the Petition. (ECF No. 20.) The Court
 2   turns to the recommendations to which Petitioner objects.
 3

 4                                  LEGAL STANDARD
 5         A district judge “may accept, reject, or modify the recommended disposition”
 6   of a magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28
 7   U.S.C. § 636(b)(1). The court “shall make a de novo determination of those portions
 8   of the report. . . to which objection is made.” 28 U.S.C. § 636(b)(1)(C). The statute
 9   makes it clear,” however, “that the district judge must review the magistrate judge’s
10   findings and recommendations de novo if objection is made, but not otherwise.”
11   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
12   (emphasis in original).
13

14                                      DISCUSSION
15         Magistrate Judge Montenegro distilled the Petition into three claims3: (1)
16   Anguiano contends that his retained trial counsel miscalculated his true exposure as
17   fourteen years, instead of ten years and eight months (Claim One); (2) Anguiano
18   contends that his court-appointed counsel failed to discover his retained trial
19   counsel’s error and thus did not raise it in the motion to withdraw the plea agreement
20   Anguiano pursued (Claim Two); and (3) Anguiano contends that the California
21   appellate court erred in its review of the record when it denied Anguiano’s state
22   habeas petition, at least insofar as it concerns his claim for habeas relief concerning
23   his trial counsel’s conduct (Claim Three). (ECF No. 20 at 8.)
24

25         3
             Judge Montenegro noted that Petitioner contended that these issues presented
26   “one cohesive claim” all concerning his fundamental contention that he did not
     receive effective assistance of counsel in connection with his plea agreement and
27
     attempt to withdraw his plea, in violation of the Sixth Amendment. (ECF No. 20 at
28   8.) In an abundance of caution and based on the Petition’s identification of each as a
     separate claim, Judge Montenegro addressed the issues as separate claims.
                                              –5–                                    18cv2056
 1

 2          As Judge Montenegro correctly acknowledged, Petitioner’s claims are subject
 3   to two interlocking standards of review in this Court because a state court has already
 4   adjudicated Petitioner’s ineffective assistance of counsel claims on the merits. (Id.
 5   at 9–10.) First, when a state court has already addressed the merits of a claim later
 6   raised again in a federal habeas petition, the petitioner must demonstrate that the state
 7   court adjudication: “(1) resulted in a decision that was contrary to, or involved an
 8   unreasonable application of, clearly established Federal law, as determined by the
 9   Supreme Court of the United States; or (2) resulted in a decision that was based on
10   an unreasonable determination of the facts in light of the evidence presented in the
11   State court proceeding.” 28 U.S.C.A. § 2254(d) (West 2006). Second, even if
12   Section 2254(d) is satisfied, the petitioner must show that a federal constitutional
13   violation occurred to obtain relief. Fry v. Pliler, 551 U.S. 112, 119–22 (2007); Frantz
14   v. Hazey, 533 F.3d 724, 735–36 (9th Cir. 2008) (en banc).
15

16          Here, Petitioner’s ineffective assistance of counsel claims are subject to the
17   clearly established law set forth in Strickland v. Washington, 466 U.S. 668 (1984),
18   which (1) “requires showing that counsel made errors so serious that counsel was not
19   functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment” and
20   (2) requires Petitioner to also show prejudice, which means that “counsel’s errors
21   were so serious as to deprive [Petitioner] of a fair trial, a trial whose result is reliable.”
22   Id. at 687. The California state court applied the Strickland standard in its review of
23   Petitioner’s state habeas petition and this standard necessarily undergirds Judge
24   Montenegro’s analysis of Petitioner’s federal Petition as well. Together, Section
25   2254(d) and the Strickland standard establish a “doubly” and “highly deferential”
26   standard of review in this Court for Petitioner’s claims. Harrington v. Richter, 562
27   U.S. 86, 105 (2011).
28


                                                  –6–                                      18cv2056
 1         Pursuant to the applicable standards of review, Judge Montenegro concluded
 2   that Petitioner’s claims fail on the merits. The crux of Petitioner’s claim for federal
 3   habeas relief, Judge Montenegro’s analysis, and Petitioner’s objections concern
 4   Claim One.4 Petitioner also objects to Judge Montenegro’s analysis for Claim Two
 5   on that ground that the claim is unexhausted and “directs” the Court to his request to
 6   stay the entire Petition. (ECF No. 23 at 20.) The Court addresses these issues in turn
 7   and agrees with Judge Montenegro’s analysis and recommendation to deny the
 8   Petition.
 9

10   A.    Claim One and Petitioner’s Objections
11         Judge Montenegro determined that Claim One should fail on its merits
12   regardless of whether Petitioner procedurally defaulted on the claim in state court.5
13   (ECF No. 20 at 13–17 (observing that the procedural default analysis effectively
14   collapsed into the merits inquiry for Petitioner’s ineffective assistance of counsel
15   claim.) As Judge Montenegro observed, the state appellate court denied Petitioner
16   state habeas relief on the basis of Petitioner’s inability to establish Strickland
17   prejudice, which requires Petitioner to “show that there is a reasonable probability
18   that, but for counsel’s error, he would not have pleaded guilty and would have insisted
19
20
           4
              Judge Montenegro concluded that Claim Three “is a restatement of
21   [Petitioner’s] argument why he was prejudiced by his trial counsel’s failure to
22   properly advise him regarding his maximum sentence exposure” and thus
     recommended denial of the claim for the reasons set forth in Claim One. (ECF No.
23
     20 at 33.) Petitioner does not object to this conclusion. The Court agrees with Judge
24   Montenegro’s conclusion and will not separately address Claim Three apart from
     Claim One.
25

26
           5
             Petitioner contends that the California appellate court was “wrong in the law
     and in the facts” when it determined that Petitioner had forfeited Claim One. (ECF
27
     No. 22 at 11–12.) To the extent this is an objection, the Court overrules it because
28   Judge Montenegro expressly proceeded to the merits of Claim one irrespective of any
     forfeiture.
                                              –7–                                    18cv2056
 1   on going to trial.” (Id. at 22 (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985).) Based
 2   on its review of the record, the California appellate court concluded that there is no
 3   “objective evidence” to corroborate Petitioner’s claim that he would not have entered
 4   into the plea agreement and would have instead gone to trial if he had known his
 5   maximum exposure was only ten years and eight months rather than fourteen years.
 6

 7         Reviewing the conduct underlying the three charges against the Petitioner in
 8   the state court criminal complaint, the evidence regarding the plea agreement, and
 9   statements by the trial court at the sentencing hearing, Judge Montenegro agreed.
10   Judge Montenegro reasoned that (1) Petitioner “has not shown he had a viable
11   defense to any of the charges regarding [the] videotaped encounter at the motel” that
12   resulted in the criminal charges and (2) the record does not show a “plausible basis”
13   that Petitioner’s reluctance to accept the seven-year offer based on his concern over
14   separation from his daughters and his “obdurate belief he was the victim” “would
15   have led him to insist on going to trial had he known he was agreeing to serve two-
16   thirds of his maximum sentence exposure rather than one-half[.]” (Id. at 24–26.)
17   Judge Montenegro underscored that if he had gone to trial, Petitioner “faced certain
18   conviction” that most likely would have resulted in “an additional 44 months in
19   prison” compared to his stipulated sentence.        (Id. at 25.)   Judge Montenegro
20   concluded that, “[i]n light of the high level of deference this Court gives to the state
21   court application of Strickland,” “the state court adjudication is not contrary to, nor
22   an unreasonable application of, clearly established federal law, and is not based on
23   an unreasonable determination of the facts.” (ECF No. 20 at 27.)
24

25         Petitioner essentially raises two objections. First, Petitioner objects to a
26   portion of the R&R in which Judge Montenegro quoted from a California state court
27   decision, People v. Johnson, 36 Cal. App. 4th 1351 (Cal. Ct. App. 1995). Petitioner
28   contends that the R&R “incorrectly identifies that Johnson’s trial counsel

                                               –8–                                    18cv2056
 1   miscalculated defendant’s maximum potential sentence by 11 years” and then
 2   Petitioner objects that his case is like Johnson. (ECF No. 23 at 12–13.) The Court
 3   overrules this objection. Setting aside that Judge Montenegro merely quoted from
 4   the California appellate decision on Petitioner’s state habeas petition, Petitioner finds
 5   error where none exists. The Johnson defendant “claim[ed] ineffective assistance of
 6   counsel” on the ground that “his original attorney miscalculated his maximum
 7   potential sentence by 11 years[.]” Johnson, 36 Cal. App. 4th at 1355. The Johnson
 8   defendant claimed an 11-year miscalculation because he contended “his maximum
 9   sentence was 27 years, not, [as his trial counsel] stated, 38 years[.]” Id. This
10   miscalculation error—which computes to an 11-year difference—was expressly
11   conceded by the state. Id. In denying Petitioner’s state habeas petition, the California
12   appellate court accurately cited and discussed Johnson in its review of Petitioner’s
13   ineffective assistance of counsel claim. Consequently, the R&R does not err in its
14   inclusion of this discussion.
15

16         More substantively, Petitioner’s second objection is that he has established a
17   fair probability that he would not have entered into the plea agreement if he had been
18   properly informed of his true maximum exposure and, consequently, the California
19   appellate court unreasonably applied Strickland to the facts of his case. (ECF No. 23
20   at 14–20.) Petitioner contends that he was not “fully aware of the actual value he was
21   receiving by accepting the prosecution’s 7-year offer.”          (ECF No. 23 at 15.)
22   Petitioner further contends that Judge Montenegro failed to account for certain facts
23   that appeared in his trial counsel’s testimony at the plea withdrawal hearing, which
24   Petitioner contends support his contentions. (ECF No. 22 at 7–9.) The Court
25   overrules this objection.
26
27         To begin, Petitioner’s objection that Judge Montenegro failed to account for
28   the facts he identifies is incorrect because the R&R expressly identifies the statements

                                               –9–                                     18cv2056
 1   by his trial counsel at the plea withdrawal hearing on which Anguiano relies in his
 2   objection. (Compare ECF No. 20 at 19–20 with ECF No. 22 at 7–9.) Having
 3   otherwise conducted a de novo review of the Petition, Traverse, Lodgments, the
 4   R&R, Petitioner’s objections, and Respondent’s reply, the Court agrees with Judge
 5   Montenegro’s conclusion that Petitioner has failed to establish that the California
 6   appellate court unreasonably applied Strickland to the facts of his case when it
 7   concluded that the record lacked objective evidence to substantiate Petitioner’s claim.
 8

 9         First, as the California appellate court concluded, the absence of objective
10   evidence to substantiate Petitioner’s claim that he would not have entered into the
11   plea agreement if he had received competent advice renders Petitioner’s
12   circumstances different from those of the Johnson defendant. (Lodgment No. 12, In
13   re Anguiano, No. D073694, slip op. at 2-3.) In Johnson, the “defendant believed he
14   may have cut his sentence almost by half, from a potential 38 years to 20, which
15   under any circumstances would be a powerful inducement to plead.” Johnson, 36
16   Cal. App. 4th at 1358. The fact that Petitioner believed he was saving seven years
17   when in reality he was “only” saving three years and eight months is not akin to the
18   “powerful inducement” to plead that was present in Johnson. The record otherwise
19   does not show a plausible connection between the identified concerns he had and the
20   length of time that the state offered as part of the plea.
21

22         Second, and more critically, Petitioner’s Sixth Amendment claim otherwise
23   fails because, as Judge Montenegro properly concluded, there is no reasonable
24   probability that Petitioner’s knowledge of the true exposure would have made a
25   difference in the outcome of the proceedings. (ECF No. 20 at 24–25.) “[C]ounsel’s
26   ineffectiveness is only a basis for vacating a conviction if there is a reasonable
27   probability it would have made a difference to the outcome of the proceeding.”
28   Young v. Spinner, 873 F.3d 282, 285 (5th Cir. 2017) (citing Strickland, 466 U.S. at

                                               – 10 –                                18cv2056
 1   694). In the context of a guilty plea, this requires a case-by-case examination of the
 2   totality of the evidence. Id. at 285–86 (citing Lee v. United States, 137 S. Ct. 1958,
 3   1966 (2017)). “Overwhelming evidence” on the charged offenses and lack of a viable
 4   defense other the defendant’s own testimony “weighs against a finding of prejudice.”
 5   United States v. Kayode, 777 F.3d 719, 726–27 (5th Cir. 2014). After a review of the
 6   elements of the criminal charges against Petitioner and cases similar to the evidence
 7   in the record, Judge Montenegro properly concluded that if Petitioner had gone to
 8   trial, he “faced certain conviction” that would have likely resulted in “an additional
 9   44 months in prison” compared to his stipulated sentence. (ECF No. 20 at 25.)
10   Having reviewed the record, the Court agrees with Judge Montenegro’s conclusion.
11

12         In short, Petitioner has not overcome the “doubly deferential” standards of
13   Section 2254(d) and Strickland to show that he is entitled to federal habeas relief on
14   Claim One.    Accordingly, the Court approves and adopts Judge Montenegro’s
15   recommendation to deny the Petition as to this claim.6
16

17   B.    Claim Two and Petitioner’s Request to Stay
18         Judge Montenegro determined that Claim Two fails for the same reasons as
19   Claim One, specifically that the state court’s adjudication of Petitioner’s claim
20   regarding the conduct of his court-appointed counsel during the motion to withdraw
21   phase was consistent with Strickland and Petitioner has failed to show that the state
22   court finding was based on an unreasonable determination of the facts. (ECF No. 20
23   at 31–32.)
24

25

26
           6
             Judge Montenegro recommends that the Court deny Petitioner’s request for
     an evidentiary hearing on Claim One on the ground that the claim can be resolved on
27
     the state court record. (ECF No. 20 at 27.) Petitioner does not object to this
28   recommendation. Having reviewed the record and R&R, the Court agrees with Judge
     Montenegro’s recommendation.
                                             – 11 –                                 18cv2056
 1          Petitioner objects to the R&R’s analysis for Claim Two on the ground that the
 2   claim is not exhausted and requires a stay of the Petition so he can return to state
 3   court. (ECF No. 22 at 6–7; ECF No. 23 at 20.) The Court overrules this objection
 4   and denies Petitioner’s request. Based on a review of the state habeas petition filed
 5   by Petitioner’s state appellate counsel and a review of the California appellate court’s
 6   decision on Petitioner’s state habeas petition, Judge Montenegro expressly
 7   determined that Petitioner exhausted Claim Two in state court and thus assessed the
 8   merits of Petitioner’s claim. (ECF No. 20 at 28–30.) After a de novo review of the
 9   record, the Court agrees with Judge Montenegro’s conclusion. Petitioner’s request
10   to stay is therefore denied as moot. Although the Court has no obligation to otherwise
11   review Judge Montenegro’s conclusions and recommendations regarding Claim
12   Two, see Reyna-Tapia, 328 F.3d at 1121, the Court has conducted a de novo review
13   and agrees with Judge Montenegro’s conclusions. Accordingly, the Court approves
14   and adopts Judge Montenegro’s recommendation to deny the Petition as to this claim.
15

16                                 CONCLUSION & ORDER
17          For the foregoing reasons, the Court: (1) OVERRULES Petitioner’s
18   Objections (ECF Nos. 22, 23), (2) APPROVES AND ADOPTS the R&R (ECF No.
19   20), and (3) DENIES the Petition, (ECF No. 1). The Court DECLINES to issue
20   Petitioner a certificate of appealability because Petitioner has not made the requisite
21   showing. See 28 U.S.C. § 2253(c)(2); Maciel v. Cate, 731 F.3d 928, 932 (9th Cir.
22   2013) (observing that in order for a court to exercise its discretion to issue a certificate
23   of appealability, the petitioner must make a threshold showing that: (1) the issues are
24   debatable among jurists of reason, (2) that a court could resolve the issues in a
25   different manner, or (3) that the questions are adequate to deserve encouragement to
26   proceed further).
27          IT IS SO ORDERED.
28   DATED: June 13, 2019

                                                – 12 –                                    18cv2056
